Gould, Associate Justice.
The case was tried by the court without a jury, and the record does not show what were the conclusions of fact or how arrived at by the court.
In our opinion the judgment rendered may be supported on the ground of the prior possession of appellee, whether that possession was under a deed duly registered within the meaning of the statute of limitations of five years or not. The effort of defendants to show color of title in themselves failed, by reason of the failure to identify the land conveyed in the title bond from Thomas Morrow to J. R. Melton with the *382land in controversy. The plaintiff having clearly established a prior peaceable possession never abandoned, and the defendants having failed to show any right to disturb that possession, the judgment in favor of plaintiff should stand. The evidence of Ham and others, and testimony admitted apparently without objection, leaves little room to apprehend that the judgment operates any injustice to those claiming under D. R. Mitchell.
*381Note.—Features of this case which were ably discussed by counsel on both sides, have been omitted in the statement of the case, as not necessary, in view of the opinion.
*382The judgment is affirmed.
Affirmed.
[Opinion rendered May 28, 1880.]